     Case 1:19-cv-04466-LMM Document 1-1 Filed 10/03/19 Page 1 of 2                          Exhibit 1


                       IN UNITED STATES DISTRICT COURT
                      FOR NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


TAKIAWALTON,
TAKIA   WALTON,DANYLLE
                   DANYLLE   MCHARDY,
MCHARDY, GEORGE DE LA PAZ
GEORGE     DE LA PAZ JR., KEVIN      JR.,
                                 JACOBS
KEVIN
and     JACOBS,
    FEIONA        CHARLES
              DUPREE,         BRYANTand
                      Each individually
andBehalf
on  FEONA     DUPREE,
          of ALL OTHERSEach  individually
                          SIMILARLY                     Civil Action No.: 1:19-cv- _______
and on Behalf of ALL OTHERS
SITUATED
SIMILARLY SITUATED                                       ​JuryTrial
                                                         Jury  TrialDemanded
                                                                     Demanded

        Plaintiffs,

v.

PUBLIX SUPERMARKETS, INC.
    Defendant.




                 NOTICE OF CONSENT TO JOIN COLLECTIVE ACTION

        I, the undersigned current or former employee of Publix Supermarkets, Inc.
hereby consent to participate as a party plaintiff in a collective action lawsuit under the
Fair Labor and Standards Act (“FLSA”) seeking any and all overtime pay, minimum
wages, and all other damages, wages, compensation and amounts that I may be owed
under the FLSA. I was employed by Publix Supermarkets some of the three years prior
to signing this document. I consent to become a party plaintiff in this collective action, to
be represented by the Law Office of Arnold J. Lizana III. P.C. I agree to be bound by
any settlement of this action or adjudication by the Court.

        I declare under penalty of perjury that the foregoing is true and correct.



                                              _________________________
                                              FEONA
                                              CHARLES  DUPREE
                                                         BRYANT
                                              c/o Law Office of Arnold J. Lizana, III P.C.
                                              1175 Peachtree Street, 10th Floor
                                              Atlanta, GA. 30094
                                              Phone /Facsimile: (877) 443-0999

Date: 08/25/2019
Date:
     Case 1:19-cv-04466-LMM Document 1-1 Filed 10/03/19 Page 2 of 2



                        IN UNITED STATES DISTRICT COURT
                       FOR NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


TAKIAWALTON,
TAKIA    WALTON,      DANYLLE
                    DANYLLE    MCHARDY ,
MCHARDY, GEORGE DE LA JACOBS
GEORGE    DE  LA  PAZ  JR., KEVIN PAZ JR.,
KEVIN
and      JACOBS,
    FEIONA   DUPREE  CHARLES BRYANT
and FEONA
Each          DUPREE,
     individually         Eachofindividually
                  and on Behalf                         CivilAction
                                                        Civil Action  No.:
                                                                    No.:    1:19-cv-
                                                                         1:19-cv-     _______
                                                                                  _______
and on
ALL     BehalfSIMILARLY
     OTHERS     of ALL OTHERSSITUATED
SIMILARLY SITUATED                                        ​Jury Trial Demanded

         Plaintiffs,
        Plaintiffs,

v.
v.


PUBLIXSUPERMARKETS,
PUBLIX  SUPERMARKETS,
                    INC.INC.
     Defendant.
    Defendant.




                  NOTICE OF CONSENT TO JOIN COLLECTIVE ACTION

        I, the undersigned current or former employee of Publix Supermarkets, Inc.
hereby consent to participate as a party plaintiff in a collective action lawsuit under the
Fair Labor and Standards Act (“FLSA”) seeking any and all overtime pay, minimum
wages, and all other damages, wages, compensation and amounts that I may be owed
under the FLSA. I was employed by Publix Supermarkets some of the three years prior
to signing this document. I consent to become a party plaintiff in this collective action, to
be represented by the Law Office of Arnold J. Lizana III. P.C. I agree to be bound by
any settlement of this action or adjudication by the Court.

         I declare under penalty of perjury that the foregoing is true and correct.


                                               Michael Adesiyan
                                               _________________________
                                               FEONA
                                               MICHAEL  DUPREE
                                                         ADESIYAN
                                               c/o Law Office of Arnold J. Lizana, III P.C.
                                               1175 Peachtree Street, 10th Floor
                                               Atlanta, GA. 30094
                                               Phone /Facsimile: (877) 443-0999

Date: 08/25/2019
Date:
